E       ORNEY      GENERAL




Mr. J. S. Bogles, Chairman        Opinion No. WV-428
Texas State Board of Registration
  for Public Surveyors            Re: Can A Registered Pro-
Austin, Texas                          fessional Engineer who
                                       is not registered as a
                                       Public Surveyor legally
                                       do boundary surveying
                                       for the public in Texas?
Dear Mr. Boyles:
         We have received your letter of April 17, in which you
ask our opinion on the following question:
         "Can a Registered Professional mgineer who
    is not registered as a Public Surveyor legally do
    boundary surveying for the public in Texas?"
         You state that you are in possession of information that
certain Professional Engineers who are not registered as a Regis-
tered Public Surveyor are conducting boundary surveys and claim-
ing exemption under Subsection (c) of Section 3, Article 5282a,
Vernon's Annotated Civil Statutes.
         Regulatory authority over Public Surveyors Ls vested in
the State Board of Registration for Public Surveyors by Article
5282a, Vernon's Annotated Civil Statutes. Such being the source
of the Board's authority, the Board is subject to the limitations
and exceptions in such Article.
         Section 6 of such Article reads in part as follows:
         "From and after January first following the
    effective date of this Act, no person except those
    exempted from the operation of this Act as provided
    for in Section 3 hereof, shall engage or continue
    in the practice of Public Surveying as defined
    herein unless such person shall be registered as
    provided herein . . . .'
         Section 3 of such Article, enumerating those persons
exempted from the provisions of the Act, reads in part as follows:
         11
          . . . a .
Mr. J. S. Boyles, page 2        WW-428



         "(c) Registered Professional Engineer when
    practicing his profession as authorlied by law.
         #f. . . . .II

         The fact that the disciplines of certain engineering
pursuits may or may not include adequate preparation in the
measurement of the earth's surface is for the consideration of
the Legislature in promulgating the statute regulating the
various professions. The Legislature has expressly exempted
Registered Professional Engineers from the purview of Article
5282a, Vernon's Annotated Civil Statutes. In our opinion, and
you are so advised, a Professional Engineer, who is fully regis-
tered in compliance with the statutes regulating his profession,
is not required to register as a Public Surveyor under Article
5282a, Vernon's Annotated Civil Statutes, in order to legally do
boundary surveying for the public in Texas.
                              SUMMARY
         A Registered Professional Engineer who is
         not registered as a Public Surveyor may
         legally do boundary surveying for the pub-
         lic in Texas.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas

                                 By s/Tom I. McFarling
                                      Tom I. McFarling
                                      Assistant
TIM:wb:mg:wc
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Mrs. Mary K. Wall
J. Milton Richardson
Linward Shivers
Henry G. Braswell
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert